Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 13, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148442                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  DEPARTMENT OF NATURAL RESOURCES                                                                        David F. Viviano,
  AND ENVIRONMENT, f/k/a DEPARTMENT                                                                                  Justices
  OF ENVIRONMENTAL QUALITY,
           Plaintiff-Appellee,
  v                                                                SC: 148442
                                                                   COA: 297663
                                                                   Ingham CC: 89-064557-CE
  REXAIR, INC.,
            Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 13, 2014
           t0610
                                                                              Clerk